Judgment of conviction and order reversed on the law and a new trial granted Memorandum: We find that defendant was prejudiced by the misconduct of a juror who, contrary to the specific instruction of the court, discussed during the trial the details of the offense charged and received information of a material character outside of the evidence which the juror disclosed to the other jurors. All concur, except Taylor, J., who dissents and votes for affirmance. (The judgment convicts defendant of the crime of violation of section 483-a of the Penal Law. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.